Name: 1999/754/EC: Council Decision of 12 November 1999 appointing a member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 1999-11-23

 Avis juridique important|31999D07541999/754/EC: Council Decision of 12 November 1999 appointing a member of the Committee of the Regions Official Journal L 300 , 23/11/1999 P. 0022 - 0022COUNCIL DECISIONof 12 November 1999appointing a member of the Committee of the Regions(1999/754/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decisions of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas a seat as alternate member of the Committee of the Regions has become vacant following the death of Mr Edouard Juncker, Luxembourg member, as notified to the Council on 15 June 1999,Having regard to the proposal from the Luxembourg Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr Nico Loes is hereby appointed an alternate member of the Committee of the Regions to replace Mr Edouard Juncker for the remainder of the latter's term of office, which runs until 25 January 2002.Done at Brussels, 12 November 1999.For the CouncilThe PresidentS. MÃ NKÃ RE(1) OJ L 28, 4.2.1998, p. 19.